Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a plurality of scan lines arranged in the display area, at least one of the plurality of scan lines extending through the first non-display area and detouring along an edge of the transmissive area, a first line disposed on a second layer, different from the first layer, a second line disposed on a third layer different from the first layer and at and opposite side with respect to the first line and wherein the first line is connected to the connection line through a first contact hole and the second line is connected to the connection line through a second contact hole, wherein a width of the connection line where at least one of the plurality of scan lines overlaps is greater than a width of either the first line or the second line.
Regarding claim 10, the prior art fails to disclose or suggest the device as claimed.  Specifically, the prior art fails to teach a plurality of scan lines arranged in the display area, at least one of the plurality of scan lines extending through the first non-display area and detouring along an edge of the transmissive area, a connection line in the first non-display area on a first layer, a first line disposed on a second layer different from the first layer and connected to the connection line and a second line on a third layer different from the first layer and connected to the connection line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        




/JAEHWAN OH/Primary Examiner, Art Unit 2816